Citation Nr: 1543455	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disability (developed below as degenerative osteoarthritis of the shoulder joints).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of rhinoplasty and pre-existing deviated nasal septum.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for subcutaneous neoplasm at the base of the left leg.

4.  Entitlement to service connection for an eye disability (developed below as glaucoma).  

5.  Entitlement to service connection for skin cancer under the right eye.

6.  Entitlement to service connection for an acquired psychiatric disorder.
7.  Entitlement to service connection for restless leg syndrome.

8.  Entitlement to service connection for benign positional vertigo, to include as secondary to service-connected hypertension.

9.  Entitlement to service connection for loss of feeling in the toes, to include as secondary to service-connected hypertension.

10.  Entitlement to service connection for erectile dysfunction including Peyronie's disease.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to an initial increased rating for service-connected stable calcified pulmonary granulomas, currently noncompensable (0 percent).

13.  Entitlement to an initial increased rating for service-connected paroxysmal atrial fibrillation, currently noncompensable.

14.  Entitlement to an increased rating for service-connected bilateral hearing loss, currently noncompensable.

15.  Entitlement to an increased rating for service-connected right renal calculus, currently noncompensable.

16.  Entitlement to an increased rating for service-connected hemorrhoidectomy, currently noncompensable.

17.  Entitlement to an increased rating for service-connected hiatal hernia with diverticulosis of the colon, currently at 10 percent.

18.  Entitlement to an increased rating for service-connected hypertension, currently at 20 percent.

19.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran had active service from June 1956 to August 1981.  This matter comes before the Board of Veterans' Appeals (Board) from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a February 2009 rating decision, the Veteran's previously established noncompensable rating for his service-connected bilateral hearing loss and 20 percent rating for his service-connected hypertension were continued.  In a May 2011 rating decision, service connection was denied for an eye disability, skin cancer under the right eye, an acquired psychiatric disorder (characterized as just nightmares at the time), restless leg syndrome, benign positional vertigo, loss of feeling in the toes, erectile dysfunction, and sleep apnea, while the previous denial of service connection for a bilateral shoulder disability was continued.  

Additionally, service connection was granted and an initial noncompensable rating was assigned for paroxysmal atrial fibrillation in the May 2011 rating decision.  The Veteran's previously established noncompensable ratings for his service-connected right renal calculus and hemorrhoidectomy further were continued.  The rating for his service-connected hiatal hernia with diverticulosis of the colon finally was increased from noncompensable to 10 percent.  In a September 2011 rating decision, the previous denial of service connection for residuals of rhinoplasty and pre-existing deviated nasal septum as well as for subcutaneous neoplasm at the base of the left leg were continued.  Service connection was granted and an initial noncompensable rating was assigned for stable calcified pulmonary granulomas.  A TDIU was denied.

The Veteran appealed each of the aforementioned determinations.  Review of his claims file reveals that the Board cannot proceed with adjudication yet.  A REMAND for additional development instead is necessary with respect to each issue comprising this matter.  Given this remand, evidence pertinent to an issue that was associated with the claims file subsequent to the last adjudication on that issue need not be addressed at this time.  The Veteran and his representative are advised, however, that additional pertinent evidence must be referred to the RO (as the agency of original jurisdiction) for initial review unless the right to such review is waived or the benefit sought is allowed in full.  38 C.F.R. § 20.1304(c) (2015).  The Veteran's representative waived the right to initial RO review in an August 2015 Brief, but not with respect to all issues.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


REMAND

The Board shall adjudicate an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing on appeal therefore will be granted if the appellant or his representative expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2015).  Hearings may be requested when filing the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2015).  The failure to honor a timely hearing request is prejudicial, and it constitutes a denial of due process of law.  38 C.F.R. § 20.904(a)(3) (2015).  Any Board determination made that is impacted by such a failure accordingly may be vacated.  Id.

In September 2014, the Veteran filed a substantive appeal (VA Form 9) with respect to all issues comprising this matter except entitlement to an increased rating for service-connected hypertension and bilateral hearing loss.  It conveys his desire for a hearing before a Veterans Law Judge of the Board at the RO.  The Veteran discussed some of the issues addressed by the substantive appeal in an attached statement.  He also addressed an increased rating for service-connected bilateral hearing loss.  As such, his representative argued in the August 2015 Brief that he impliedly conveyed his desire for a hearing before a Veterans Law Judge of the Board at the RO for this issue as well.  The Board agrees.  The Board further finds the likelihood that the Veteran desires such a hearing on an increased rating for service-connected hypertension to be high, given his desire in this regard with respect to the other issues.  If conducted at the RO, hearings are known as Travel Board hearings, and the involved RO schedules them.  So that this can occur here, a remand is required.

Accordingly, a REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Send a notification letter with the date and time of the hearing to him at his last address of record as well as to his representative.  Include a copy of the letter in the claims file.  Document the hearing by placing the hearing transcript in the claims file.  In the alternative, include appropriate documentation of the Veteran's failure to appear for, or cancellation of, the hearing in the claims file.  Finally, process this matter for return to the Board in accordance with established procedure.

No action is required of the Veteran until he is notified by VA.  However, he is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or by the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  Further, it is reiterated that expeditious handling is required because this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

